



COURT OF APPEAL FOR ONTARIO

CITATION: Hoang v. Vicentini, 2016 ONCA 856

DATE: 20161114

DOCKET: C55389

Laskin, Hourigan and Brown JJ.A.

BETWEEN

Christopher Hoang and Danielle Hoang, both minors
    by their Litigation Guardian, San Trieu, and San Trieu, personally

Plaintiffs (Appellants)

and

Adriano Vicentini, Ford Credit Canada Leasing
    Company and Can Hoang

Defendants (Respondents)

Geoffrey D.R. Adair and Gord McGuire, for the
    appellants

Kerri Kamra, for the respondent Can Hoang

David A. Zuber and Joshua Henderson, for the respondent
    Adriano Vicentini

S. Wayne Morris and Melissa Miles, for the respondent
    The Personal Insurance Company

Bruce R. Mitchell, for the respondent Ford Credit Canada
    Leasing Company

Heard: April 13, 2016

On appeal from the judgment of Justice Darla A. Wilson
    of the Superior Court of Justice, dated March 9, 2012.

COSTS ENDORSEMENT

[1]

The appellants concede the respondents were wholly successful on the
    appeal and are entitled to their costs.

[2]

The respondents seek the following cost awards on a partial indemnity
    basis: Adriano Vicentini - $46,148.03; Ford Credit Canada Leasing Company -
    $39,566.83; and, The Personal Insurance Company - $25,891.50. The appellant
    submits those amounts are excessive and, instead, proposes the following cost
    awards: Vicentini - $20,000; Ford Credit - $5,000; and Personal Insurance -
    $5,000.

[3]

In the circumstances of this appeal, we conclude that a fair and just
    cost award requires the appellant, San Trieu, personally and in her capacity as
    litigation guardians for the minor appellants, Christopher Hoang and Danielle
    Hoang, to pay: Vicentini - $20,000; Ford Credit - $10,000; and Personal
    Insurance - $10,000, all inclusive of disbursements and HST.

John Laskin J.A.

C.W. Hourigan J.A.

David Brown J.A.


